DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        PHILLIP S. WRIGHT, JR.,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D18-430

                                [July 11, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2009-CF-004412-AXXX-MB.

   Phillip S. Wright, Jr., Bushnell, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. Fla. R. Crim. P. 3.850(b). Affirmance is without prejudice to
appellant filing a petition for writ of mandamus in this Court to seek a
ruling on his petition for writ of habeas corpus, which has been pending
below since January 7, 2016.

MAY, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.